Citation Nr: 0602281	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with a history of spondylolisthesis, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an increased rating for adhesive 
pericarditis, currently evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1967 and from February 1969 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1997 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which confirmed and continued a 30 percent disability rating 
for adhesive pericarditis, and a 20 percent disability rating 
for lumbosacral strain with a history of spondylolisthesis.  
The veteran and his wife testified at a hearing before a 
hearing officer at the RO in July 1997.  A transcript of that 
hearing is of record.  During the course of this appeal, the 
veteran relocated and his claim folder was transferred to the 
RO at Portland, Oregon.  

In December 2000, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in January and August 2003.  In April 2004, the Board 
again remanded the case to the RO for still further 
development.  Following the requested development, in a 
rating action of May 2005, the RO increased the evaluation 
for the veteran's adhesive pericarditis from 30 percent to 60 
percent, effective January 30, 1995.  That, however, is not 
the highest possible rating, so the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Another SSOC was issued in 
June 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected adhesive pericarditis 
does not result in chronic congestive heart failure, or; 
workload of 3 METS or less resulting in dyspnea, fatigue, 
angina, dizziness, syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  

2.  The veteran's lumbosacral strain with a history of 
spondylolisthesis is not manifested by more than moderate 
limitation of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome, nor is it productive of muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position, listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or some of the above with abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
adhesive pericarditis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7003 (1996, 2005).  

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with a history of spondylolisthesis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
Codes 5237, 5242, 5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in April 2004.  
Those letters informed the veteran of the evidence required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in April 2004.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran's claim was received in March 1996.  Submitted in 
support of his claim were VA progress notes, dated from 
September 1995 to May 1996, which show that the veteran 
received clinical evaluation and treatment for chronic low 
back pain and chest pain.  During a clinical visit in 
September 1995, the veteran complained of constant band like 
chest pain worse with exertion, with multiple emergency room 
visits, but negative electrocardiogram testing.  It was noted 
that the veteran had an acute exacerbation of this chest 
pain, which nitroglycerin (NTG) did not relieve.  In December 
1995, the veteran complained of pain in the lower back that 
radiated down his legs.  The veteran was seen for a follow up 
evaluation of back pain in February 1996; at that time, it 
was noted that a magnetic resonance imaging (MRI) revealed 
disc desiccation L4-5, L5-S1.  

The veteran was afforded a VA compensation examination in 
June 1996, at which time he complained of left lower 
extremity weakness and radicular pain radiating down both 
legs to the feet, probably more so on the left than the 
right.  On examination, it was noted that the veteran walked 
with a cane in his right hand, and he stated that his left 
lower extremity was weak.  He was able to toe walk fairly 
well, but he complained of pain in the left back.  He was 
able to heel walk, but he also complained of pain in the 
back.  He was unable to squat all the way down, but he was 
able to get down to the floor by leaning on his left knee, 
keeping his right leg cocked at about a 90 degree angle, and 
then he raised himself up by grabbing onto the examining 
table.  He was able to tandem step fairly well but he was 
afraid to do it without the cane, fearing that he would fall.  
On back flexion, he was able to go to 90 degrees, and he 
complained of pain in the back; he was able to extend to 15 
maximally, complaining of pain again.  On tilt, he was able 
to attain to the left 30 degrees, and 27 degrees to the 
right.  Rotation was to 65 degrees, on the right and left, 
with slight discomfort in the back.  There was no evidence of 
muscle wasting.  Both muscles seem subjectively quite strong.  
The gastrocnemius and hamstring muscles and the quadriceps 
muscles were all equally distributed, and there was no 
evidence of atrophy.  Straight leg raising at 45 degrees 
resulted in knee and popliteal fossa pain but not back pain, 
bilaterally.  The assessment was history of lumbosacral 
strain with spondylolisthesis with questionable weakness of 
the left lower extremity and negative straight leg raising 
sign.  The examiner stated that the veteran related the 
spondylolisthesis and the strain of the lower back to his 
inservice injuries.  He noted that muscle mass appeared to be 
normal in all four extremities, but he was unable to detect 
any objective evidence of muscle wasting or weakness.  

Received in July 1996 was a copy of a Social Security 
Administration decision (SSA), dated in June 1988, which 
determined that the veteran was disabled due to idiopathic 
pericarditis, and cardiovascular impairments, spondylosis and 
spondylolisthesis.  Also submitted in July 1996 were the 
medical records considered by the SSA, dated from February 
1986 through August 1989.  These records reflect ongoing 
clinical evaluation and treatment for chest pain and chronic 
low back pain.  Subsequently received in August 1996 were VA 
progress notes, dated from September 1995 through July 1996, 
showing treatment for chronic back pain and chest pain.  

The veteran was afforded a VA compensation examination in 
November 1996 for evaluation of frequent chest pain, which 
was reportedly aggravated by any type of exertion such as 
walking in a supermall or less than half a block; however, he 
did not report any shortness of breath.  The veteran 
indicated that the pain across the chest had gotten worse 
since he had a biopsy done.  He noted that the left side of 
the body becomes numb, and he develops diaphoresis and 
nausea.  The veteran indicated that he was unable to focus 
his thoughts, and once he gets diaphoresis, he passes out.  
On examination, it was noted that the veteran looked healthy.  
He weighed 204 pounds.  He walked normally.  Blood pressure 
reading was 130/80 in the left upper extremity, right upper 
extremity 132/82 in the sitting position; a similar reading 
was obtained in the standing position.  No irregularity of 
the heart was noted.  There was a scar in the mid chest 
region including the epigastrium which was done for the 
pericardial window.  There was slight hyperalgesia of the 
skin on both sides of the scar.  There was bulging of the 
precordium.  His cardiac apex was in the fifth left 
interspace inside the left midclavicular line.  It was of 
normal intensity and duration.  There was no pericardial rub 
heard at this time.  S1 and S2 were normal; S4 was heard only 
occasionally, no S3.  His kidney costovertebral areas were 
normal; no masses were felt in the kidney.  The impression 
was idiopathic pericarditis diagnosed several years ago, and 
his pains across the chest were most likely not related to 
any cardiac causes, though the hyperalgesia of the skin could 
be due to an incision that was made.  The examiner further 
noted that the veteran's passing out spells were not clearly 
related to any postural hypotension or cardiac arrythmia.  

At his personal hearing in July 1997, the veteran indicated 
that his back continued to be a problem; he noted that he had 
just completed six months of physical therapy.  The veteran 
reported difficulty with certain activities, including 
bending over.  The veteran contended that he was unable to 
get out of bed, dress himself, or even go the toilet without 
the use of his cane.  The veteran testified that he continued 
to experience chest pain that increased with exertion.  

Received in September 1997 were VA outpatient treatment 
reports, dated from July 1996 to July 1997, which show that 
the veteran continued to receive clinical attention and 
treatment for chronic low back pain and atypical chest pain.  
During a clinical visit in September 1996, the veteran 
complained of atypical chest pain; he indicted that he 
continued to get atypical chest tightness with exertion, and 
relief with NTG.  The veteran also reported increased low 
back pain and left sciatica.  The impression was chronic back 
pain, sciatic with lumbosacral root impingement.  Report of 
an MRI conducted in November 1996 revealed mild paracentral 
disc bulge at L4-5, centrally and to the left of midline, 
which results in mild narrowing of the left L5 lateral 
recess.  A March 1997 progress note revealed an impression of 
low back pain without sciatica.  A treatment note in July 
1997 reported an assessment of low back pain without 
radiculopathy.  

The veteran was afforded a VA examination in October 2002.  
It was noted that he had been treated for chronic idiopathic 
adhesive pericarditis.  He was first diagnosed in 1983, and 
he had to have a window put in to drain it; however, symptoms 
went back a few months earlier to this.  It was noted that 
the veteran was cathed in 1989, which was all right and last 
year he had a Persantine Sestamibi with an ejection fraction 
of 56 and some very mild scarring.  There was some 
probability of a small myocardial infarction, based on 
enzymes in the past; he had no ischemia on the P. Sestamibi.  
A MUGA revealed the same ejection fraction.  The examiner 
also noted that the veteran's pains mimic an MI which was 
ruled out in the past by EKG and enzymes.  He is unable to do 
exercise tolerance tests due to back pain, but he is able to 
walk several yards, about 3 mets.  Chest x-ray was basically 
unchanged; heart size was normal.  The diagnosis was 
idiopathic chronic adhesive pericarditis requiring window; no 
ischemia noted.  Possible small old MI.  

A spine examination was also conducted in October 2002.  At 
that time, the examiner noted that the veteran reported no 
particular symptoms; however, he noted that the occasionally 
awakened with back pain namely in the lower back.  He 
reported no medications for the back.  The examiner observed 
that the veteran arrived in a motorized wheelchair.  He also 
presented using a cane in the right hand.  He was disrobed 
down to underwear, and his back appeared symmetrical on AP 
projection with a prominent lumbar forward flexed position as 
he ambulated back and forth.  He declined to toe and heel 
walk, but with support of the wall, he was able to dorsiflex 
symmetrically and plantar flex symmetrically.  No atrophy, 
weakness, fasciculations was noted in either lower extremity.  
Back extension was to 15 degrees.  He declined to flex his 
back.  He stood with a forward flexed position measuring 20 
degrees.  Lateral flexion was 20/20 degrees.  In the seated 
position, lateral rotation was 30/30 degrees.  Seated back 
flexion was accomplished and was measured at 100 degrees with 
normal back symmetry at 100 degrees.  He had negative seated 
straight leg raising.  PJs and AJs were 2+/4+ and 
symmetrical.  The reported experiencing low back and knee 
pain with straight leg raising in the seated position.  
Sensation was intact to light touch and pinprick.  Vibratory 
and temperature sensation was intact.  Plane films taken on 
October 24, 2002 showed disc space narrowing at L4-5, L5-S1.  
There was no evidence of spondylolysis or spondylolisthesis 
on those films.  There was, however, on plane films facet 
sclerosis at both L4-5 and L5-S1 levels.  The pertinent 
diagnosis was chronic low back pain, degenerative disk 
disease at L4-5, L5-S1, probably producing chronic low back 
pain, and unremarkable neurologic examination, otherwise this 
afternoon.  

The examiner noted that there was report of pain as 
documented in the examination report.  He found no evidence 
of specific weakness and stiffness.  He noted that the 
veteran did report fatiguability and lack of endurance.  The 
veteran reported a flare up every time he bent down.  He also 
reported occasionally using crutches five days a week on 
average.  He used a cane all the time.  The examiner noted 
that, from a neurologic and musculoskeletal standpoint, there 
were no specific clinical abnormalities on objective 
examination.  He noted that the veteran had flexion in 
addition to 100 degrees.  He was also able to range his back 
seated but passively he restricted straight leg raising to 
only 50 degrees.  He noted that the veteran had good range of 
motion of the lower back.  There was no evidence of fatigue, 
weakness or lack of endurance during the examination.  The 
examiner also indicated that he found no evidence of spasm 
and no evidence of weakness and no localizing tenderness.  No 
sciatic notch tenderness.  He noted that the veteran did have 
a postural abnormality and he was having a forward flexed 
functional posture.  His musculature appeared normal.  

Received in March 2003 were medical records from Blue 
Mountain Hospital, dated from April 2000 through December 
2002, which show that the veteran was admitted to the 
emergency on several occasions for evaluation and treatment 
of chest pain.  The veteran was seen in the emergency room in 
April 2000 complaining of two hours of sudden onset of chest 
pain; the assessment was chest pain of undetermined etiology, 
more likely musculoskeletal or anxiety related or possibly 
gastrointestinal.  In February 2001, the veteran was referred 
for physical therapy for his low back pain; the assessment 
was chronic low back pain with complaints of lower extremity 
involvement.  The veteran was again seen in the emergency 
room in April 2001 with onset of chest pain; no evidence of 
cardiac injury was noted.  He was next seen in December 2001 
with complaints of chest pain.  In October 2002, the veteran 
went to the emergency room for evaluation of a laceration 
over the fingernail; it was noted that he sustained a 
laceration, and he began having chest pain following that 
injury.  He was given an aspirin and sublingual NTG.  An EKG 
showed lateral ischemia in V4, 5 and 6 with inverted T waves.  
The assessment was chest pain.  The veteran returned to the 
emergency room in December 2002 with sudden onset of anterior 
chest pain with radiation into the jaw.  He noted that the 
chest pain was associated with diaphoresis as well as nausea 
and vomiting.  The assessment was episode of chest pain; 
however, there was no evidence of any ischemic heart disease.  

Received in June 2003 was a hospital report from Providence 
Hospital, dated in March 1999, which show that the veteran 
received treatment for chest discomfort with cough.  Also 
received in June 2003 was a medical statement from Dr. Ralph 
T. Hummel, indicating that he last saw the veteran in May 7, 
1998, and his condition was essentially the same as in 
previous reports.  Attached to the above statement was a copy 
of a progress report, dated in July 1998, wherein Dr. Hummel 
reported treatment the veteran for a psychiatric disorder.  

The veteran was afforded a VA examination in April 2004, at 
which time he reported pain in the lumbosacral spine, mostly 
in the midline.  The veteran reported acute flareups that 
last from four days to one month; he noted that the average 
flare-up lasted two weeks.  The veteran also reported that 
the acute episodes of back pain occurred up to three or four 
times a year and caused incapacitation.  He noted that the 
pain at rest was a constant aching pain.  The veteran also 
indicated that when he is having an acute episode, the pain 
is sharp, shooting, and more severe; on a scale of 1 to 10, 
he described the intensity of the pain as a 10.  The veteran 
also reported occasional radiation of the pain down to the 
buttock and pelvic area, then to the lateral thigh and then 
to the ankle.  The noted that sciatic pain was not relieved 
by massage.  The veteran also reported problems with 
stiffness, weakness, and lack of endurance.  The veteran 
reported taking a medication three times a day for muscle 
spasms.  He reported a worsening of pain in the lumbar spine 
after walking 100 to 150 feet on the level.  The veteran 
complained of increasing chest pain with activity.  The 
veteran also complained that he is unable to walk down a 
flight of steps without stopping because of chest pain, and 
he is unable to dress.  Significantly, the examiner noted 
that this put the veteran into classification III, which 
means that he can perform to completion any activity 
requiring at or slightly greater than 2 METS, but cannot or 
does not perform to completion any activity requiring at or 
slightly greater than 5 METS.  

On examination, it was noted that the veteran was well 
developed and obese.  He rode in a mechanical cart and 
manipulated it very easily and well.  When walking, he used 
his cane in his right hand to steady himself; he was afraid 
that he would fall and was a little unsteady.  When walked 
just a few feet, he tended to sway from side to side, though 
he seemed to be fairly stable for short distances at least 
when he was carrying the cane.  The veteran weighed 236.2 
pounds.  The heart tones were extremely distant and difficult 
to hear because of his obesity.  In general, they appeared to 
be good heart tones.  There was no evidence of murmur.  There 
was no evidence of bruit.  There was no evidence of 
cardiomegaly.  The heart tones were good, in general.  There 
was a faint PMI palpated at the apex.  The veteran had grade 
I pretibial pitting edema and there was slight boggy edema at 
the ankles.  He had good temperature of the feet and good 
color, and there was good hair growth in the toes.  
Peripheral pulses that were good included radials, carotids, 
and femorals.  The dorsalis pedis pulses were fait but equal 
bilaterally, but he was unable to palpate the posterior 
tibial pulses bilaterally.  The veteran had no venous neck 
distention.  There was no evidence of varicosities.  It was 
noted that the veteran's last chest x-ray done in March 2004 
showed a left basilar atelectasis but was otherwise stable.  

Upon conducting a neurological evaluation, it was noted that 
cranial nerves were grossly intact.  There was no evidence of 
ataxia and there was good position sense.  Sensory modality 
was normal.  Vibration sensation was normal.  Deep tendon 
reflexes were hypoactive, more so in the biceps but not as 
marked in the knee jerks or in the ankle jerks.  There were 
no abnormal reflexes elicited.  Motor modality was grossly 
normal.  Muscles seemed to have good girth and were equal 
bilaterally.  He was not checked for Romberg specifically but 
he did seem to be slightly unstable when asked to stay in one 
position without his cane, but he was able to compensate 
fairly well by reaching out and touching something, and 
stabilizing himself in that manner.  Lasegue sign was 
negative.  There were no postural abnormalities noted.  The 
veteran had no tenderness to fist percussion throughout the 
entire spine.  There was marked loss of lumbar lordosis.  
Extension in the lumbar spine was 30/30 degrees and, at the 
end of that range of motion, there was vague pain straight 
across the low back.  Left lateral flexion of the lumbar 
spine was 30/30 and, at the end of that range of motion, the 
veteran had pian in the right paraspinal area at the level of 
L4-L5 with some pain on the left side but it was much less.  
Left lateral rotation was 30/45 degrees and, at the end of 
that range of motion, there was vague pain straight across 
the low back.  Right lateral flexion was 30/30 and, at the 
end of that range of motion, the veteran had pain mostly in 
the left lateral paraspinal area with minimal in the right 
paraspinal level L4-5.  Right lateral rotation was 30/45 and, 
at the end of that range of motion, there was pain 
bilaterally at the L4-L5 level but slightly worse on the 
left.  Forward flexion was 80/90 degrees and, at the end of 
that range of motion, there was pain at the level of L4-L5 
straight across and equal on either side.  Straight leg 
raising on the right produced no pain in the lumbosacral 
spine and no evidence of sciatica.  For straight leg raising 
on the left, there was no pain but there was some tightening 
over the left paraspinal area at the level of L4-L5.  In 
having the veteran go from a seated position to a supine 
position, he rolled to the side voluntarily and at the time 
that he did it , he felt he was having a muscle spasm in the 
lumbosacral spine, but the examiner was unable to identify 
that or support it objectively.  His muscles were firm all 
the time.  A left ventricular ejection fraction was not done 
because it was felt that the veteran could not tolerate an 
ETT; in the past, it was done with ETTs and assumed to be 
normal.  The pertinent diagnoses were traumatic injury 
producing mild left paracentral disk bulging at L4-L5, 
resulting in mild narrowing of the left L5 lateral recess, 
compromising the traverse left L5 nerve root thus producing 
right sciatic secondary to L5 nerve root impingement, as well 
as DDD at L4-L5, with residual constant chronic low back pain 
with acute flare ups causing incapacitation.  And, chronic 
idiopathic adhesive pericarditis, with residual constant 
secondary chest pain as well as acute flare up bouts causing 
incapacitation.  


III.  Legal Analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria applicable 
in this case.  The Board's following decisions result in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  


A.  Increased rating for adhesive pericarditis.

The veteran's adhesive pericarditis is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 
7003.  It is noted that this criteria was changed during the 
pendency of this appeal, effective January 12, 1998.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the VA must consider each version.  However, 
a liberalizing law or VA issue is applicable no earlier than 
the effective date of the change.  38 U.S.C.A. § 5110.  

The Board notes that, in its August 2003 and June 2005 
supplemental statements of the case, the RO applied both 
versions of the regulations.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard, 4 Vet. App. at 392-94.  

Before January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
(Code) 7003, pericardial adhesions, provided that a 100 
percent evaluation for extensive, obliterating the sac, with 
congestive heart failure.  Lesser conditions were rated as 
rheumatic heart disease under the provisions of 38 C.F.R. 
§§ 4.104, Diagnostic Code 7000.  Diagnostic Code 7000 
provided that a 100 percent evaluation for inactive rheumatic 
heart disease substantiated by clinical and roentgenogram 
confirmation of definite enlargement of the heart; dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  A 60 percent 
evaluation required severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
and preclusion of more than light manual labor.  

From January 12, 1998, Code 7003 provides for a 60 percent 
evaluation when there is more than one episode of acute 
congestive heart failure in the past year, or; a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for documented CAD resulting in chronic congestive 
heart failure, or; workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Note (2): One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 60 percent for adhesive pericarditis.  Hence, the 
claim is denied.  

The medical evidence reveals that the residuals of the 
adhesive pericarditis are manifested primarily by acute and 
frequent chest pain, which have resulted in three periods of 
hospitalizations in the past year.  The veteran has also 
reported difficulty with most activity, and weakness 
particularly when trying to shower and with certain 
movements.  Moreover, the examiner noted that the examiner 
noted that this put the veteran into classification III, 
which means that he can perform to completion any activity 
requiring at or slightly greater than 2 METS, but cannot or 
does not perform to completion any activity requiring at or 
slightly greater than 5 METS.  The findings warrant a 60 
percent evaluation for the residuals of adhesive pericarditis 
under the criteria in effect prior to January 12, 1998.  At 
the April 2004 VA examination, there was no report of 
congestive heart failure.  As the other collective medical 
evidence of record does not show signs of beginning 
congestive failure, the veteran does not meet the 
requirements for a 100 percent rating under the old 
diagnostic criteria.  See38 C.F.R. § 4.104, DC 7000, in 
effect prior to January 12, 1998.  

In order to warrant a 100 percent rating under the new 
diagnostic criteria, the evidence must show one of three 
criteria.  One of the criteria is valvular heart disease 
resulting in chronic congestive heart failure.  As discussed 
above, the evidence does not show congestive heart failure.  
Another of the criteria is a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  
At the most recent VA examination in April 2004, the veteran 
complained of worsening dyspnea on exertion and an inability 
to walk down a flight of stairs without stopping due to chest 
pain, and the examiner felt that he would be unable to 
tolerate another exercise tolerance test, but in no case was 
a workload of 3 METs or less reported such as to meet the 
criteria noted above under the new regulations.  

The last of the three criteria is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In October 2002, the VA examiner reported that the 
heart was normal in size, and a MUGA scan showed a left 
ventricular fraction to be 56 percent.  Accordingly, as the 
evidence does not show that the veteran meets any of the 
three criteria for a 100 percent rating under the new 
diagnostic code, effective since January 12, 1998, and his 
condition does not meet the requirements for 100 percent 
schedular rating under the new diagnostic criteria.  See 38 
C.F.R. § 4.104, Diagnostic Code 7003, effective from January 
12, 1998.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for adhesive pericarditis.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.101, 
4.104, DC 7003, effective prior to January 12, 1998; 38 
C.F.R. §§ 4.7, 4.104, DC 7003, effective from January 12, 
1998.  


B.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with a history of spondylolisthesis.

In this case, the RO has evaluated the veteran's lumbosacral 
strain with a history of spondylolisthesis L5-S1 as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under this regulatory provision, a rating of 10 
percent for lumbosacral strain is warranted where there is 
characteristic pain on motion.  A rating of 20 percent is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is warranted with severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Also for consideration are the provisions of Diagnostic Code 
5292 for limitation of motion of the lumbar spine. Under this 
Code, slight limitation of motion warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion warrants a 40 percent 
rating.  

Since the record shows that the veteran suffers from 
degenerative disc disease, the Board believes that the 
provision of Diagnostic Code 5293 for intervertebral disc 
syndrome should be considered as well. Under this Code, a 
rating of 20 percent is warranted for moderate intervertebral 
disc syndrome; recurring attacks.  The next higher rating of 
40 percent is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  The 
higher rating of 60 percent under this Code is for 
application for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

The Board notes here that the rating schedule for evaluating 
diseases and injuries of the spine changed during the 
pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months. A 10 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243 (2005).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

After careful review of the evidentiary record, the Board 
finds that the evidence is against a rating in excess of 20 
percent for the veteran's back disorder.  The veteran has 
demonstrable limitation of lumbar spine motion, including due 
to pain and due to flare-up; however, these limitations were 
between the slighter end of the range and the more extreme 
severe range.  In fact, during the October 2002 VA 
examination, it was noted that the veteran had a forward 
flexion of 100 degrees, and lateral flexion of 20 degrees.  
The examiner specifically indicated that there was no 
fatigue, weakness or lack of endurance.  He noted that the 
veteran had good range of motion.  There was no evidence of 
spasm, weakness or tenderness in the back.  Thus, under the 
old criteria for evaluating limitation of motion of the 
lumbar spine, the veteran's low back disability was moderate, 
for which a 20 percent rating was warranted.  38 C.F.R. 
§ 4.71a, DCs 5292, 5295.  Under the more specific numerical 
criteria found under the revised spinal regulations, the 
veteran's lumbar spine disability again fails to satisfy the 
requirements for more than a 20 percent rating.  Indeed, his 
lumbar spine disability barely meets the numerical criteria 
for a 20 percent rating: forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion no greater than 120 degrees.  38 C.F.R. § 4.71a, DC 
5237 (2005).  

Finally, if rated under the diagnostic code for 
intervertebral disc syndrome (based on findings of 
degenerative disc disease), the veteran's low back disability 
does not meet the qualitative criteria of the old version or 
the numerical criteria of either component of the new 
version.  Compare 38 C.F.R. § 4.71a, DC 5293 (2001) with 38 
C.F.R. § 4.71a, DC 5243, General Rating Formula for Diseases 
and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2005).  

Simply put, neither the examinations nor the veteran's 
medical history support his contention regarding the severity 
of his low back disability.  The veteran certainly has 
limitation of motion of the lumbar spine and has demonstrable 
pain on motion, but not to the extent contemplated under the 
regulations for more than a 20 percent rating under any of 
the applicable diagnostic codes.  His actual range of motion 
and his overall functional impairment is not significantly 
dissimilar.  At best, the most probative evidence establishes 
that he has pain at the extremes of motion rather than a 
significant increase in functional impairment.  The veteran 
has reported that he has extreme pain spasm and functional 
limitations.  A veteran is competent to report the existence 
of pain, and how such pain limits function.  However, the 
veteran's reports have not been reproducible and are far less 
probative than the observations of numerous skilled 
professionals.  Ultimately, the veteran's assertions of the 
degree of his impairment are not credible.  Furthermore 
although he has complained of neurological deficits in the 
lower extremities, such has not been established and a 
separate evaluation is not warranted.  Moreover, the more 
recent VA examinations do not reflect any incapacitating 
episodes, nor has any doctor recommended bed rest as a result 
of back pain.  In sum, the weight of the credible evidence 
demonstrates that the veteran's low back disability warrants 
no more than a 20 percent rating.  


ORDER

Entitlement to a rating in excess of 60 percent for adhesive 
pericarditis is denied.  

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with history of spondylolisthesis is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


